Case 1:20-cv-01983-RM-NRN Document 46 Filed 01/25/21 USDC Colorado Page 1 of 7




                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO
                                       Judge Raymond P. Moore


  Civil Action No. 20-cv-01983-RM-NRN

  WILLIAM POWELL, individually and on behalf of all others similarly situated,

              Plaintiff,

  v.

  THE KROGER COMPANY; and
  DILLON COMPANIES, LLC a/k/a KING SOOPERS, INC. d/b/a KING SOOPERS/CITY
  MARKET,

              Defendants.

  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

              This matter is before the Court on the Magistrate Judge’s “Report and Recommendation

  on Plaintiffs’ Omnibus Motion and Memorandum of Law for Conditional Certification and

  Court-Authorized Notice (DKT. #15)” (the “Recommendation”) (ECF No. 43), to which

  Defendants have filed a limited objection. Plaintiffs1 have responded and the matter is ripe for

  resolution. Upon consideration of the Recommendation, and relevant parts of the court record,

  and being otherwise fully advised, the Court finds and orders as follows.

         I.       BACKGROUND

              This putative class and collective action was filed on July 7, 2020, asserting that

  Defendants failed to pay their “Assistant Store Managers” (“ASMs”) overtime compensation. By

  motion (the “Motion”) dated September 3, 2020, Plaintiffs sought to conditionally certify

  collective action members under the Fair Labor Standards Act (“FLSA”). The Magistrate Judge

  1
      The complaint was filed with one named Plaintiff, but the record shows one consent has been filed. (ECF No. 10.)
Case 1:20-cv-01983-RM-NRN Document 46 Filed 01/25/21 USDC Colorado Page 2 of 7




  recommended (1) granting Plaintiffs’ Motion; and (2) modifying Plaintiffs’ proposed Order

  (ECF No. 15-11) as follows: (a) that the requirement that “[t]he Notice shall also, thirty (30) days

  after it was originally distributed, be re-sent to those members of the ASM Collective who have

  not returned “Consent To Join” forms” be eliminated; and (b) that the FLSA statute of

  limitations for the opt-in plaintiffs in this case be equitably tolled until 90 days after the opt-in

  plaintiffs receive notice of this lawsuit. Defendants limited objection only challenges the tolling

  recommended.

      II.      LEGAL STANDARD2

            Federal Rule of Civil Procedure 72(b)(3) requires the district court judge to “determine

  de novo any part of the magistrate judge’s [recommendation] that has been properly objected to.”

  In conducting its review, “[t]he district judge may accept, reject, or modify the recommended

  disposition; receive further evidence; or return the matter to the magistrate judge with

  instructions.” Fed. R. Civ. P. 72(b)(3). An objection is proper if it is filed within fourteen days of

  the magistrate judge’s recommendations and specific enough to enable the “district judge to

  focus attention on those issues—factual and legal—that are at the heart of the parties’ dispute.”

  U.S. v. 2121 East 30th Street, 73 F.3d 1057, 1059 (10th Cir. 1996) (quoting Thomas v. Arn, 474

  U.S. 140, 147 (1985)). “In the absence of a timely objection, the district court may review a

  magistrate judge’s report under any standard it deems appropriate.” Summers v. Utah, 927 F.3d

  1165, 1167 (10th Cir. 1991); see Fed. R. Civ. P. 72(b) advisory committee’s note (“When no

  timely objection is filed, the court need only satisfy itself that there is no clear error on the face

  of the record in order to accept the recommendation.”).



  2
   Defendants’ objection assumes the Motion is dispositive. The Court is unaware of any controlling decision which
  has determined whether a motion for conditional certification under the FLSA is dispositive or nondispositive.
  Because the parties assume it is dispositive, the Court will apply that standard in reviewing the Recommendation.

                                                          2
Case 1:20-cv-01983-RM-NRN Document 46 Filed 01/25/21 USDC Colorado Page 3 of 7




      III.      DISCUSSION

             A. Recommendations To Which There Are No Objections

             By recommending granting the Motion with limited modification, the Magistrate Judge

  recommended all other requests by Plaintiffs be approved. For example, the Magistrate Judge

  recommended the proposed collective members be certified, that the proposed Notice and

  Consent forms be approved, and that the manner and method of distribution of the Notice and

  receipt of the Consent forms be approved, except for the reminder notice. After a clear error

  review, and finding no clear error, the Court accepts these recommendations.

             The Recommendation also addressed Plaintiffs’ proposed Order (ECF No. 15-11),

  recommending only one change – the striking of the following sentence in the second full

  paragraph on page 2: “The Notice shall also, thirty (30) days after it was originally distributed,

  be re-sent to those members of the ASM Collective who have not returned “Consent To Join”

  forms.” In light of the Court’s acceptance of the recommendations addressed above, the Court

  also accepts this recommendation. The Court does not, however, accept the implicit

  recommendation that the remainder of the proposed Order should be issued.

             To the extent this recommendation is made, the Court does not accept the

  recommendation that this Court hold the “case management conference.” The Court has

  previously referred this matter for the Magistrate Judge to convene a scheduling conference and

  enter a scheduling order, and, in fact, a scheduling conference was set until discovery was

  stayed. Thus, the Court finds the parties are better served, and judicial economy is best

  preserved, if the Magistrate Judge holds this conference. The Court, however, will require the

  parties to provide a joint status report.




                                                    3
Case 1:20-cv-01983-RM-NRN Document 46 Filed 01/25/21 USDC Colorado Page 4 of 7




         B. Recommendation To Which There Are Objections

         Defendants raise one objection – the recommendation to equitably toll the FLSA statute

  of limitations “until 90 days after the opt-in plaintiffs receive notice of this lawsuit.” (ECF No.

  43, p. 9.) Defendants assert that this tolling is beyond what Plaintiffs requested and is not based

  on Tenth Circuit law. Alternatively, Defendants assert that if the Court were to adopt equitable

  tolling, the tolling period should be reduced to be consistent with the amount of additional time

  Defendants actually require to provide Plaintiffs data, rather than for ninety days after notice is

  provided. Plaintiffs respond that Defendants, by asking for more time to provide Plaintiffs data,

  have waived their objections to equitable tolling. The Court finds otherwise.

         Courts which have addressed equitable tolling in a nationwide FLSA collective action,

  including courts in this District, have taken various approaches. See Valverde v. Xclusive

  Staffing, Inc., No. 16-CV-00671-RM-MJW, 2018 WL 4178532, at *4-5 (D. Colo. Aug. 31,

  2018) (discussing various approaches); Judd v. KeyPoint Gov’t Sols., Inc., No. 18-CV-00327-

  RM-STV, 2018 WL 4383037, at *9 (D. Colo. July 30, 2018) (discussing five-factor approach),

  recommendation accepted and adopted, No. 18-CV-00327-RM-STV, 2018 WL 7142193 (D.

  Colo. Dec. 4, 2018). While the Court is unaware of any Tenth Circuit case deciding the issue, the

  Tenth Circuit has indicated “that tolling is appropriate when the defendant’s conduct rises to the

  level of active deception; where a plaintiff has been lulled into inaction by a defendant, and

  likewise, if a plaintiff is actively misled or has in some extraordinary way been prevented from

  asserting his or her rights.” Impact Energy Res., LLC v. Salazar, 693 F.3d 1239, 1246 (10th Cir.

  2012) (quotation marks and citation omitted). See also Chance v. Zinke, 898 F.3d 1025, 1034

  (10th Cir. 2018) (“According to long-settled equitable-tolling principles, generally, a litigant

  seeking equitable tolling bears the burden of establishing two elements: (1) that he has been



                                                    4
Case 1:20-cv-01983-RM-NRN Document 46 Filed 01/25/21 USDC Colorado Page 5 of 7




  pursuing his rights diligently, and (2) that some extraordinary circumstances stood in his way.”

  (brackets and quotation marks omitted) (quoting Credit Suisse Sec. (USA) LLC v. Simmonds, 566

  U.S. 221, 227 (2012))). And, further, the Tenth Circuit has stated, on more than one occasion,

  “[e]quitable tolling is granted sparingly.” Salazar, 693 F.3d at 1246; see also Chance, 898 F.3d

  at 1034 (same).

          The Recommendation suggested equitable tolling of the FLSA statute of limitations until

  90 days after the opt-in plaintiffs receive notice of this action. But the Motion and associated

  filings contain no request for tolling of the statute of limitations. Instead, the issue of tolling

  apparently arose with the issue of how long it would take Defendants to provide Plaintiffs with

  data about the putative collective for distribution of the notices of this action. Plaintiffs requested

  seven days, while Defendants requested at least 30 days. While Plaintiffs were amenable to

  meet-and-confer with Defendants about the timing for production of the data, they asked to

  extend the end date of the time period for the putative ASM Collective to the date in which

  Defendants provide the requested information. The Recommendation found this reasonable but

  then recommended the 90-day tolling. On this record, the Court does not agree.

          Defendants’ request for an additional 21 days to provide data “of all persons employed by

  Defendants as Assistant Store Manager at any King Soopers and/or City Market store in the

  United States on or after July 7, 2017 to the present” to Plaintiffs does not support a tolling of

  the FLSA statute of limitations “until 90 days after the opt-in plaintiffs receive notice of this

  action.” As Defendants raised in their reply brief, and during oral argument before the Magistrate

  Judge, they are operating in the midst of a pandemic with staff stretched thin. On this record, the

  Court finds no extraordinary – or any other supportable – circumstances to toll the statute of

  limitations.



                                                     5
Case 1:20-cv-01983-RM-NRN Document 46 Filed 01/25/21 USDC Colorado Page 6 of 7




           Although the Court does not find the record to support equitable tolling, this finding does

  not preclude any putative collective action member from raising equitable tolling in the future.

  Instead, “the Court finds the issue of equitable tolling may be raised later, if appropriate, and

  resolved then, as appropriate. As such, the recommendation to toll is rejected without prejudice

  to individual opt-in plaintiffs moving to equitably toll the statute of limitations.” Valverde, 2018

  WL 4178532, at *5.

     IV.      CONCLUSION

           Based on the foregoing, it is ORDERED

           (1) That Defendants’ Objection (ECF No. 44) is SUSTAINED as stated herein;

           (2) That the Recommendation (ECF No. 43) is ACCEPTED IN PART and REJECTED

              IN PART as stated herein;

           (3) That the Motion for Conditional Certification (ECF No. 15) is GRANTED to the

              extent stated herein;

           (4) That, pursuant to 29 U.S.C. § 216(b), the following collective is certified:

              All current and former “Assistant Store Managers” who worked for King
              Soopers/City Market in the United States at any time on or after July 7,
              2017 to the present who were classified as exempt from overtime
              compensation (the “ASM Collective”).

           (5) That within seven (7) days of the date of this Order, Defendants are directed to

              produce to Plaintiffs’ counsel a list, in Microsoft Excel format, of all persons

              employed by Defendants as Assistant Store Manager at any King Soopers and/or City

              Market store in the United States on or after July 7, 2017 to the present, including:

              names, addresses, telephone numbers (including cell phone numbers), dates of

              employment, locations of employment, and work and personal e-mail addresses.




                                                    6
Case 1:20-cv-01983-RM-NRN Document 46 Filed 01/25/21 USDC Colorado Page 7 of 7




             (6) That Plaintiffs’ Notice of Lawsuit and Consent To Join form are approved and, within

                 twenty-one (21) days of the date of this Order, Plaintiffs shall distribute the Notice of

                 Lawsuit to the members of the ASM Collective. The Notice shall be distributed via

                 U.S. Mail, e-mail, and text (if available) and saved in electronic format on a case-

                 specific website created by Plaintiffs. The Notice shall also be posted in a

                 conspicuous location in the back room/office in each of Defendants’ “King Soopers”3

                 and “City Market” stores throughout Colorado, New Mexico, Utah, and Wyoming.

                          The members of the ASM Collective shall have sixty (60) days from the date

                 the Notice was distributed to them to return the “Consent To Join” form via U.S.

                 Mail, facsimile, e-mail, or electronic submission online, which shall then be filed with

                 the Court.

             (7) That the parties shall file a joint status report by May 5, 2021; and

             (8) That the parties shall jointly contact the Chambers of Magistrate Judge Neureiter

                 (303-335-2403) by February 1, 2021, to set this matter for a telephonic case

                 management conference.

             DATED this 25th day of January, 2021.

                                                                 BY THE COURT:



                                                                 ____________________________________
                                                                 RAYMOND P. MOORE
                                                                 United States District Judge




  3
      The proposed order referenced King “Supers.” (ECF No. 15-11, p. 2.)

                                                            7
